AFFIRMED as MODIFIED and Opinion Filed March 27, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00100-CR
                                       No. 05-18-00101-CR
                                       No. 05-18-00102-CR
                          MARQUEISE JEROME DAVIS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F14-40153-M, F14-40269-M, F14-75213-M

                              MEMORANDUM OPINION
                         Before Justices Whitehill, Molberg, and Reichek
                                  Opinion by Justice Whitehill
       Appellant Marqueise Jerome Davis appeals his convictions, following the adjudication of

his guilt in each case, for two burglary of a habitation offenses and one aggravated robbery with a

deadly weapon offense. The trial court assessed punishment at fifteen years’ imprisonment for

each burglary conviction and twenty years’ imprisonment for the aggravated robbery conviction.

On appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel

Op.] 1978) (determining whether brief meets requirements of Anders). Counsel delivered a copy

of the brief to appellant. We advised appellant of his right to file a pro se response, but he did not
file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting

appellant has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       Although not an arguable issue, we note the judgments adjudicating guilt incorrectly recite

there were plea bargain terms in these cases. The record, however, shows appellant entered open

pleas of true to the allegations in the motions to adjudicate. Accordingly, on our own motion, we

modify the section of each judgment entitled “terms of plea bargain” to show “open.” TEX. R.

APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (courts of appeals

have authority to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–64 (Tex. App.—Dallas

2009, no pet.) (same).

       As modified, we affirm the trial court’s judgments adjudicating guilt.




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47
180100F.U05




                                                –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 MARQUEISE JEROME DAVIS,                              On Appeal from the 194th Judicial District
 Appellant                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. F14-40153-M.
 No. 05-18-00100-CR          V.                       Opinion delivered by Justice Whitehill.
                                                      Justices Molberg and Reichek participating.
 THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered March 27, 2019.




                                                –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 MARQUEISE JEROME DAVIS,                              On Appeal from the 194th Judicial District
 Appellant                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. F14-40269-M.
 No. 05-18-00101-CR          V.                       Opinion delivered by Justice Whitehill.
                                                      Justices Molberg and Reichek participating.
 THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered March 27, 2019.




                                                –4–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 MARQUEISE JEROME DAVIS,                              On Appeal from the 194th Judicial District
 Appellant                                            Court, Dallas County, Texas
                                                      Trial Court Cause No. F14-75213-M.
 No. 05-18-00102-CR          V.                       Opinion delivered by Justice Whitehill.
                                                      Justices Molberg and Reichek participating.
 THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered March 27, 2019.




                                                –5–